              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CANDY L. SHARPE,

                     Plaintiff,
                                                 Case No. 18-CV-1912-JPS
 and

 STATE OF WISCONSIN
 DEPARTMENT OF HEALTH                                            ORDER
 SERVICES,


            Involuntary Plaintiff,

 v.

 WAL-MART STORES EAST LP, ABC
 INSURANCE COMPANY, DEF
 INSURANCE COMPANY, GHI
 INSURANCE COMPANY, DEAN
 HEALTH PLAN INC., COMMON
 GROUND HEALTHCARE
 COOPERATIVE, NETWORK
 HEALTH PLAN, CONTINENTAL 76
 FUND LLC, WAL-MART REAL
 ESTATE BUSINESS TRUST, JKL
 CORPORATION, and MNO
 INSURANCE COMPANY,

                      Defendants.



       On December 4, 2018, this personal injury case was removed from

Washington County Circuit Court to the Eastern District of Wisconsin

pursuant to 28 U.S.C § 1332, and randomly assigned to Magistrate Judge

David E. Jones. (Docket #1). On January 28, 2019, the involuntary plaintiff

in this matter, State of Wisconsin Department of Health Services (“DHS”)
filed a motion to dismiss itself from the action. (Docket #29). On February

1, 2019, the case was reassigned to this branch of the court.

       Under Wis. Stat. § 49.89(2), DHS has a subrogated interest in the

payment of Plaintiff’s medical claim in this action, and “may make a claim

or maintain an action or intervene. . .against the 3rd party.” However, DHS

has determined that Plaintiff’s medical expenses are below the threshold at

which it pursues recovery. (Docket #29 at 2). Therefore, DHS moves to

dismiss itself from the lawsuit with prejudice, and “releases and discharges

its subrogation lien resulting from a claim under Wis. Stat. § 49.89(2),

without costs to any party[.]” Id. There have been no objections to this

motion.

       Accordingly,

       IT IS ORDERED that the State of Wisconsin Department of Health

Services’ motion to dismiss (Docket #29) be and the same is hereby

GRANTED; and

       IT IS FURTHER ORDERED that State of Wisconsin Department of

Health Services be and the same is hereby DISMISSED from this action

with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 8th day of March, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
